SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

470
CA 12-01998
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


BENDERSON PROPERTIES, INC., PLAINTIFF-APPELLANT,

                      V                                             ORDER

WYNIT, INC., DEFENDANT-RESPONDENT.


HAROLD M. HALPERN, WHEATFIELD, FOR PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLC, SYRACUSE (JON P. DEVENDORF OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered July 5, 2012. The order denied plaintiff’s
motion for a protective order.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on January 21, 2013, and filed in the Erie
County Clerk’s Office on February 12, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    April 26, 2013                         Frances E. Cafarell
                                                   Clerk of the Court